DETAILED ACTION
Status of Claims
	This Action is in response to Application 17/316,268 filed 05/10/2021. The present application is a continuation of Application 14/473,933. The preliminary amendments filed 09/20/2021 has been acknowledged. Claims 1-20 are cancelled. Claims 21-40 have been added. Claims 21-40 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-23, 25-30, 32-36, 38-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the providing of diversified impressions, including accessing promotional data, generating impressions based on relevant promotional data records, and providing the impressions, and wherein the relevant data records are determined by generating and providing test impressions, determining a set of demographic based on promotional purchase data in response to the test promotion, determining conversion rate for the test impression for the set of demographic, and flagging the test promotion as relevant.  
 The limitation of accessing promotion data, generating impressions, and providing impressions, as drafted, is a process that, under its broadest reasonable interpretation, covers a certain method of organizing human activity but for the recitation of generic computer components, specifically, these limitations are directed towards commercial interactions in the form of advertising, marketing, and sales. The steps for determining relevant impressions/promotions is further directed towards the commercial interactions, similar to OIP Technology. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional elements of using a processor to perform the steps, and network technology to communicate with consumer devices. The processor is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of accessing, selecting, and combining/generating information, and making determination based on predetermined rules) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The dependent claims are further directed towards the judicial exception without significantly more. The dependent claims provide limitations on the particular rules for the determining steps (such as claim 22, 25-27), the presentation of the impression (such as claims 23),  and additional data tracking (such as claim 28).These are still directed towards the judicial exception as these further define the abstract elements such as further defining the information and relationship between the information. They are not significantly more as they do not further integrate the judicial exception into a practical application and the additional element amounts to no more than mere instructions to apply the exception using a generic computer component and performing extra solution activity. The dependent claims is not patent eligible.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11030648 (hereafter Pat. 648). Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are anticipated by the U.S. Patent as shown:
As per claim 21:
An apparatus comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to 
access promotion data from a promotion database indicating available promotion data records; (See Pat. 648 claim 1. “access promotion data from the promotion database indicating available promotion data records and one or more diversity characteristics for each available promotion data record;”)
generate an impression, configured for rendering on a display of a consumer device, targeted to a consumer account associated with the consumer device, wherein the impression comprises a plurality of promotion display indications respectively associated with a plurality of promotion data records, (See Pat. 648 claim 1. “generate an impression, configured for rendering on a display of a consumer device, targeted to a consumer account associated with the consumer device, wherein the impression comprises a plurality of promotion display indications respectively associated with a plurality of promotion data records, wherein the plurality of promotion display indications are configured for rendering simultaneously on the display of the consumer device, wherein sizes of images associated with one or more promotion display indications of the plurality of promotion display indications are increased, based on at least one of feature period and relevance, so as to occupy a more prominent visual area on the display of the consumer device, and”)
wherein at least one of the promotion data records is selected from a relevant promotion set that satisfies a relevance threshold for a consumer demographic of the consumer account, and wherein the relevant promotion set is determined by: (See Pat. 648 claim 1. “update the plurality of promotion display indications of the impression to replace a first promotion display indication associated with the first promotion data record with a third promotion display indication associated with a third promotion data record in response to determining that the first diversity characteristic of the first promotion data record has the same value as the second diversity characteristic of the second promotion data record wherein the third promotion data record is associated with a third diversity characteristic having a different value than the first diversity characteristic of the first promotion data record, wherein the third promotion data record is selected from a relevant promotion set that satisfies a relevance threshold for a consumer demographic of the consumer account, and wherein the relevant promotion set is determined by:”)
accessing, from the promotion database, promotion data indicating test promotions that are each associated with a prefeature period, (See Pat. 648 claim 1. “accessing, from the promotion database, promotion data indicating test promotions that are each associated with a prefeature period,”)
generating a test impression for a test consumer account indicating a test promotion that is in its feature period based on the promotion data associated with the test promotion, (See Pat. 648 claim 1. “generating a test impression for a test consumer account indicating a test promotion that is in its feature period based on the promotion data associated with the test promotion,”)
providing the test impression to one or more test consumer devices determined based on a sampling of consumer accounts, (See Pat. 648 claim 1. “providing the test impression to one or more test consumer devices determined based on a sampling of consumer accounts,”)
receiving promotion purchase data from the one or more test consumer devices indicating purchases of the test promotion, (See Pat. 648 claim 1. “receiving promotion purchase data from the one or more test consumer devices indicating purchases of the test promotion,”)
determining a set of consumer demographics for consumers associated with the one or more test consumer devices, (See Pat. 648 claim 1. “determining a set of consumer demographics for consumers associated with the one or more test consumer devices,”)
determining a conversion rate for the test promotion for a consumer demographic similar to the consumer demographic of the consumer account based on the promotion purchase data, (See Pat. 648 claim 1. “determining a conversion rate for the test promotion for a consumer demographic similar to the consumer demographic of the consumer account based on the promotion purchase data,”)
in circumstances where the conversion rate satisfies a pre-defined threshold, flagging the test promotion and a set of promotions associated with the test promotion as satisfying a relevance threshold relative to the consumer account, and (See Pat. 648 claim 1. “in circumstances where the conversion rate satisfies a pre-defined threshold, flagging the test promotion and a set of promotions associated with the test promotion as satisfying a relevance threshold relative to the consumer account, and”)
flagging the set of promotions associated with the test promotion as the relevant promotion set; and (See Pat. 648 claim 1. “flagging the set of promotions associated with the test promotion as the relevant promotion set;”)
provide the impression to the consumer device associated with the consumer account for rendering on the display of the consumer device via the network. (See Pat. 648 claim 1. “provide the impression to the consumer device associated with the consumer account for rendering on the display of the consumer device via the network.”)

Non-Obvious Subject Matter
The Examiner notes that similar to Parent Application 14/473,933, the claimed invention has been determined to be non-obvious. As discussed in the Notice of Allowance of  Parent Application 14/473,933 dated 02/10/2021, although the concept of testing advertisements is known in the art, as taught by the references of Minor et al. (US 20080288328 A1), Shan (US 7058590 B2), Montero et al. (US 20170053305 A1), and Heath (US 20130073388 A1), these references do not teach the testing technique as currently claimed for impressions/promotions. Furthermore, while these references do teach individual concepts of the claimed technique, such as utilizing thresholds, there is insufficient motivation to combine and modify these refences to teach the claimed testing technique without impermissible hindsight. Upon further search and consideration, the Examiner has not discovered any additional references which teach/suggests the invention as currently claimed. As such, the Examiner has determined the invention to be non-obvious over the prior art. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT M CAO whose telephone number is (571)270-5598. The examiner can normally be reached Monday - Friday 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ILANA SPAR can be reached on (571) 270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT M CAO/Primary Examiner, Art Unit 3622